ViNJE, J.
Plaintiff contends that his contract with Markman was a maritime one and that such contracts do not come under the provisions of the Wisconsin Workmen’s Compensation Law; that the Industrial Commission was without jurisdiction to act, and for that reason its award was void and should have been set aside by the circuit court. The case of Southern Pac. Co. v. Jensen, 244 U. S. 205, 37 Sup. Ct. 524, decided by the supreme court of the United *128States May 21, 1911, sustains liis contentions and rules this case. It follows that the judgment of the circuit court must be reversed.
By the Court. — Judgment reversed, and cause remanded with directions to set aside the order of the Industrial Commission awarding compensation to the defendant